Exhibit 24(b)(13) POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N- 8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Voya Retirement Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Megan Huddleston REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75988 033-79122 333-105479 333-130827 333-162593 033-61897 033-75992 033-81216 333-109622 333-130833 333-166370 033-64277 033-75996 333-01107 333-109860 333-133157 333-167182 033-75248 033-75998 333-09515 333-129091 333-133158 333-167680 033-75962 033-76002 333-27337 333-130822 333-134760 033-75974 033-76004 333-56297 333-130825 333-153730 033-75980 033-76018 333-72079 333-130826 333-162420 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 18 th day of November, 2014, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Alain M. Karaoglan Alain M. Karaoglan, President and Director Witness & Notary Attested and subscribed in the presence of the principal and subsequent to the principal subscribing same: First Witness signs: /s/ Anngharaad S. Reid First Witness signs: /s/ Maria Stewart Printed name of witness: Anngharaad S. Reid Printed name of witness: Maria Stewart State of Connecticut) County of Hartford ) ss: at Windsor on November 18 , 2014. Personally Appeared Alain M. Karaoglan, Signer and Sealer of the foregoing instrument, and acknowledged the same to be his free act and deed, before me. /s/ Nicole L. Molleur /s/ Nicole L. Molleur Notary Public, State of Connecticut Notary Public Commission Expires: 11/30/2019 POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N- 8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Voya Retirement Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Megan Huddleston REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75988 033-79122 333-105479 333-130827 333-162593 033-61897 033-75992 033-81216 333-109622 333-130833 333-166370 033-64277 033-75996 333-01107 333-109860 333-133157 333-167182 033-75248 033-75998 333-09515 333-129091 333-133158 333-167680 033-75962 033-76002 333-27337 333-130822 333-134760 033-75974 033-76004 333-56297 333-130825 333-153730 033-75980 033-76018 333-72079 333-130826 333-162420 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 18th day of November, 2014, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Mark B. Kaye Mark B. Kaye, Senior Vice President and Chief Financial Officer Witness & Notary Attested and subscribed in the presence of the principal and subsequent to the principal subscribing same: First Witness signs: /s/ Dawn Boothe First Witness signs: /s/ Trent MacCasland Printed name of witness: Dawn Boothe Printed name of witness: Trent MacCasland State of Connecticut) County of Hartford ) ss: at Windsor on November 18 , 2014. Personally Appeared Mark B. Kaye, Signer and Sealer of the foregoing instrument, and acknowledged the same to be his free act and deed, before me. /s/ Stephanie P. Rivera /s/ Stephanie P. Rivera Notary Public, State of Connecticut Notary Public Commission Expires 1/31/2019 POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N- 8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Voya Retirement Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Megan Huddleston REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75988 033-79122 333-105479 333-130827 333-162593 033-61897 033-75992 033-81216 333-109622 333-130833 333-166370 033-64277 033-75996 333-01107 333-109860 333-133157 333-167182 033-75248 033-75998 333-09515 333-129091 333-133158 333-167680 033-75962 033-76002 333-27337 333-130822 333-134760 033-75974 033-76004 333-56297 333-130825 333-153730 033-75980 033-76018 333-72079 333-130826 333-162420 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 18th day of November, 2014, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Steven T. Pierson Steven T. Pierson, Senior Vice President and Chief Accounting Officer Statement of Witness On the date written above, the principal declared to me in my presence that this instrument is his general durable power of attorney and that he had willingly signed or directed another to sign for him, and that he executed it as his free and voluntary act for the purposes therein expressed. /s/ Joseph D. Horan Signature of Witness #1 Joseph D. Horan Printed or typed name of Witness #1 Voya Financial, 5780 Powers Ferry Rd., NW Address of Witness #1 Atlanta, GA 30327 /s/ Edward A. Breunig Signature of Witness #2 Edward A. Breunig Printed or typed name of Witness #2 Voya Financial, 5780 Powers Ferry Rd., NW Address of Witness #2 Atlanta, GA 30327 POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N- 8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Voya Retirement Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Megan Huddleston REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75988 033-79122 333-105479 333-130827 333-162593 033-61897 033-75992 033-81216 333-109622 333-130833 333-166370 033-64277 033-75996 333-01107 333-109860 333-133157 333-167182 033-75248 033-75998 333-09515 333-129091 333-133158 333-167680 033-75962 033-76002 333-27337 333-130822 333-134760 033-75974 033-76004 333-56297 333-130825 333-153730 033-75980 033-76018 333-72079 333-130826 333-162420 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 18th day of November, 2014, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Rodney O. Martin, Jr. Rodney O. Martin, Jr., Director Witness & Notary Attested and subscribed in the presence of the principal and subsequent to the principal subscribing same: First Witness signs: /s/ Anngharaad S. Reid First Witness signs: /s/ Maria Stewart Printed name of witness: Anngharaad S. Reid Printed name of witness: Maria Stewart State of Connecticut) County of Hartford ) ss: at Windsor on November 18 , 2014. Personally Appeared Rodney O. Martin, Jr., Signer and Sealer of the foregoing instrument, and acknowledged the same to be his free act and deed, before me. /s/ Nicole L. Molleur /s/ Nicole L. Molleur Notary Public, State of Connecticut Notary Public Commission Expires: 11/30/2019 POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N- 8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Voya Retirement Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Megan Huddleston REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75988 033-79122 333-105479 333-130827 333-162593 033-61897 033-75992 033-81216 333-109622 333-130833 333-166370 033-64277 033-75996 333-01107 333-109860 333-133157 333-167182 033-75248 033-75998 333-09515 333-129091 333-133158 333-167680 033-75962 033-76002 333-27337 333-130822 333-134760 033-75974 033-76004 333-56297 333-130825 333-153730 033-75980 033-76018 333-72079 333-130826 333-162420 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 18th day of November, 2014, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Chetlur S. Ragavan Chetlur S. Ragavan, Director Witness & Notary Attested and subscribed in the presence of the principal and subsequent to the principal subscribing same: First Witness signs: /s/ Anngharaad S. Reid First Witness signs: /s/ Maria Stewart Printed name of witness: Anngharaad S. Reid Printed name of witness: Maria Stewart State of Connecticut) County of Hartford ) ss: at Windsor on November 18 , 2014. Personally Appeared Chetlur S. Ragavan, Signer and Sealer of the foregoing instrument, and acknowledged the same to be his free act and deed, before me. /s/ Nicole L. Molleur /s/ Nicole L. Molleur Notary Public, State of Connecticut Notary Public Commission Expires: 11/30/2019 POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N- 8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Voya Retirement Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Megan Huddleston REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75988 033-79122 333-105479 333-130827 333-162593 033-61897 033-75992 033-81216 333-109622 333-130833 333-166370 033-64277 033-75996 333-01107 333-109860 333-133157 333-167182 033-75248 033-75998 333-09515 333-129091 333-133158 333-167680 033-75962 033-76002 333-27337 333-130822 333-134760 033-75974 033-76004 333-56297 333-130825 333-153730 033-75980 033-76018 333-72079 333-130826 333-162420 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 18th day of November, 2014, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Michael S. Smith Michael S. Smith, Director Witness & Notary Attested and subscribed in the presence of the principal and subsequent to the principal subscribing same: First Witness signs: /s/ Anngharaad S. Reid First Witness signs: /s/ Maria Stewart Printed name of witness: Anngharaad S. Reid Printed name of witness: Maria Stewart State of Connecticut) County of Hartford ) ss: at Windsor on November 18 , 2014. Personally Appeared Michael S. Smith, Signer and Sealer of the foregoing instrument, and acknowledged the same to be his free act and deed, before me. /s/ Nicole L. Molleur /s/ Nicole L. Molleur Notary Public, State of Connecticut Notary Public Commission Expires: 11/30/2019 POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N- 8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Voya Retirement Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: J. Neil McMurdie, Julie Rockmore and Megan Huddleston REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-34370 033-75988 033-79122 333-105479 333-130827 333-162593 033-61897 033-75992 033-81216 333-109622 333-130833 333-166370 033-64277 033-75996 333-01107 333-109860 333-133157 333-167182 033-75248 033-75998 333-09515 333-129091 333-133158 333-167680 033-75962 033-76002 333-27337 333-130822 333-134760 033-75974 033-76004 333-56297 333-130825 333-153730 033-75980 033-76018 333-72079 333-130826 333-162420 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-02512 811-02513 811-04536 811-05906 811-08582 I hereby ratify and confirm on this 24th day of November, 2014, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Ewout L. Steenbergen Ewout L. Steenbergen, Director Notary State of New York County of New York On the 24 th day of November in the year 2014, before me, the undersigned, personally appeared Ewout L. Steenbergen, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/ Pier Tisdel Notary Public, State of New York Notary Public No. 01TI6115336 Qualified in Kings County Commission Expires 9/7/16
